Title: To Thomas Jefferson from Samuel Smith, 24 January 1804
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Sir/ 
                  Senate Chamber, 24 Jany. 1804
               
               I recieved a Letter last Night from Mr. Patterson requesting me to remind you of your polite Intention of giving him a Letter to Mr. Livingston on the Subject of his Daughter’s Marriage with Mr. Bonaparte—I believe an Oppertunity will offer in a few Days that he wishes to embrace. I am Sir 
               with Respect Your friend & servt.
               
                  S. Smith 
               
            